United States Court of Appeals
                                                                Fifth Circuit
                                                             F I L E D
               IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT                February 16, 2007

                                                          Charles R. Fulbruge III
                                                                  Clerk
                           No. 06-50684
                         Summary Calendar


UNITED STATES OF AMERICA,

                                    Plaintiff-Appellee,

versus

KAROLE D. BURTON,

                                    Defendant-Appellant.

                       --------------------
          Appeal from the United States District Court
                for the Western District of Texas
                       USDC No. 5:06-CV-291
                     USDC No. 5:03-CR-590-ALL
                       --------------------

Before KING, HIGGINBOTHAM, and GARZA, Circuit Judges.

PER CURIAM:*

     Karole D. Burton, formerly federal prisoner # 03618-180,

seeks a certificate of appealability to challenge the district

court’s denial of her 28 U.S.C. § 2255 motion.   She also seeks

leave to proceed in forma pauperis (IFP).

     In her § 2255 motion Burton challenged the one-year prison

term that the district court imposed after revoking the

supervised release that she was serving for her conviction of

theft of government property, in violation of 18 U.S.C. § 641.


     *
       Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
                           No. 06-50684
                                -2-

     To obtain a COA, Burton must make a substantial showing of

the denial of a constitutional right.     See § 2253(c)(2); Miller-

El v. Cockrell, 537 U.S. 322, 336 (2003).    During the pendency of

this appeal, Burton was released from prison.    Burton’s claims

have been rendered moot by her release.     See Spencer v. Kemna,

523 U.S. 1, 7 (1998); Bailey v. Southerland, 821 F.2d 277, 278-79

(5th Cir. 1987).   Therefore, this appeal is DISMISSED AS MOOT.

COA and IFP are DENIED AS MOOT.